                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

TIMOTHY P. YOAKUM,

                           Plaintiff,                                       4:18CV3108

           vs.                                                                ORDER

MIDWEST WEB, INC., a Nebraska
Corporation;

                           Defendant.


           Upon notice of settlement given to the undersigned magistrate judge by counsel for the
parties,


           IT IS ORDERED:
           1. On or before August 12, 2019, the parties shall electronically file a joint stipulation for
dismissal (or other dispositive stipulation) and shall submit to the trial judge a draft order which
will fully dispose of the case;
           2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
           3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.
           Dated this 12th day of July, 2019.
                                                         BY THE COURT:


                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
